Citation Nr: 1114312	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO. 04-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for intervertebral disc syndrome and degenerative disc disease of the lumbar spine (back disorder).

2. Entitlement to service connection for tendonitis of the left shoulder (left shoulder disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to April 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The appeal was remanded for additional development in March 2007 and August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304. For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Examination upon entrance into service in May 1962 showed no defects related to the Veteran's back or left shoulder. However, later that same month, the Veteran was seen for back pain after carrying heavy weights. Lumbosacral strain was diagnosed. The Veteran has argued on numerous occasions that he hurt his back again in service, in 1963, while lifting heavy automotive parts. He has provided a lay statement from his ex-wife which reported that, in the fall of 1963, he was brought home to recover due to the seriousness of his back injury. Morning reports verify that the Veteran was on leave from October 1963 to November 1963. The type of leave used is not confirmed in the records.

In July 1964, service treatment records indicate that the Veteran had pain in his left shoulder and that it occasionally locked. He was seen for his shoulder again in August 1964. Examination at separation in November 1965 revealed no defects related to the Veteran's back or left shoulder, and the Veteran did not complain about any back or left shoulder problems. However, the Veteran did report, for the first time, that, prior to service, he wore a brace for a short period of time for a back strain.

The Veteran reports that his family doctor, Dr. King, whose records are apparently unavailable due to death, gave him an electric muscle stimulator for his back and left shoulder in either the late 1960s or early 1970s. He reported on numerous occasions that he saw Dr. King immediately after service until Dr. King's retirement in the 1970s. Dr. King provided him treatment for his left shoulder and back. The Veteran's ex-wife, father, mother, and sister all have provided lay statements explaining that the Veteran was treated by Dr. King in the 1960s and 1970s for back pain and shoulder pain. They all report continuing left shoulder and back symptoms during this time period.

Private treatment records show back pain in the early 1970s. In 1973, due to a history of several low back strains, the Veteran's provider advised that he avoid working. In 1974, the Veteran was seen for low back pain compatible with degenerative lumbosacral disc. That same year, the Veteran went on disability retirement from the police force due to a back injury.

In May 1982, the Veteran was seen by a private provider with complaints of left shoulder pain for the previous week. There is no additional medical evidence relating to the left shoulder until August 2003, when the Veteran was seen with complaints of pain in the left shoulder at a VA medical center (VAMC) in Tennessee. However, the Veteran reports continuing shoulder pain during this time.

The Veteran has provided numerous lay statements supporting continuity of symptomatology for his back disorder and left shoulder disorder, and he and the other lay witnesses are competent to report on factual matters of which they had first-hand knowledge, such as the Veteran seeking treatment for back and shoulder problems continuously following service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran attended a VA examination in December 2008. The examiner noted that the Veteran had sought treatment for back pain in service only one time, and had severely strained his back post-service, when he was getting out of a car as a policeman. The examiner did not discuss the Veteran's reports of a second back injury in service, of a back disorder prior to service, or of continued treatment for the back and shoulder since service. The examiner concluded that it was less likely than not that the Veteran's back disorder or shoulder disorder were due to service.

The Board finds that the VA examination report currently associated with the claims file is insufficient because it failed to accurately report the Veteran's medical history and did not consider his lay statements regarding continuity of symptomatology. In addition, the VA examination report does not discuss the Veteran's reports at discharge that he had a back disorder before entering service. As such, an addendum to the VA examination report is needed. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). If a VA examination is inadequate, the Board must remand the case. A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."

The Veteran has reported an in service back injury, in 1963, that was severe enough to remove him from duty. While the service treatment records do not contain evidence of this, morning reports do show he was on leave in October and November 1963. Service personnel records may contain more detail as to whether the Veteran took leave or was removed from duty due to a back injury. As such, the RO/AMC should contact the National Personnel Records Center (NPRC) and request the Veteran's complete service personnel records.

The most recent VA treatment records associated with the claims file are from 2007. As it appear the Veteran received regular VA treatment from the Memphis VAMC, and as review of these records show much of this treatment is for lower back pain, current and complete records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and obtain the Veteran's complete service personnel records. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

2. Obtain the Veteran's current and complete VA treatment records from the Memphis VAMC. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

3. When the above development is complete, send the Veteran's claims file for an addendum to the December 2008 VA examination to address the issue of service connection for a back disorder and for a left shoulder disorder, preferably from the same VA examiner who conducted the December 2008 VA examination. The entire claims file must be made available to the VA examiner.

Back. Pertinent documents should be reviewed. These documents include the lay reports that the Veteran reinjured his back in service in 1963 and was taken off duty for two weeks, and the Veteran's reports at discharge that he had worn a back brace prior to service due to back strain. The examiner should also review the lay statements of the Veteran and his family alleging that he received treatment continuously since service for back problems.

Following such a review, the examiner should discuss the likelihood, based on medical evidence, that the Veteran had an obvious preexisting back disorder. If the examiner answers the prior question in the affirmative, he/she should offer an opinion as to whether any preexisting back disorder was aggravated beyond the natural progression of the disease in service.

The examiner should discuss the evidence and offer an opinion as to whether at least as likely as not the Veteran's back disorder has been continuous since service. If the examiner answers the prior question in the affirmative, he/she should offer an opinion as to whether at least as likely as not the 1973 back injury aggravated the back disorder that was continuous since service.

Left Shoulder. Pertinent documents should be reviewed. These documents include service treatment records showing complaints of left shoulder pain in 1964 and the lay statements of the Veteran and his family alleging that he received treatment continuously since service for left shoulder disorder.

The examiner should discuss the evidence and offer an opinion as to whether at least as likely as not the Veteran's left shoulder disorder has been continuous since service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

